NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4785-14T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JOSEPH HYMAN,

     Defendant-Appellant.
_________________________________

              Submitted May 3, 2017 – Decided           June 27, 2017

              Before Judges Accurso and Manahan.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Indictment No. 93-
              04-1396.

              Law Offices of Ferro and Ferro, attorneys for
              appellant (Nancy C. Ferro, on the brief).

              Carolyn A. Murray, Acting Essex County
              Prosecutor, attorney for respondent (Tiffany
              M.    Russo,    Special    Deputy    Attorney
              General/Acting   Assistant   Prosecutor,   of
              counsel and on the brief).

PER CURIAM

        Defendant Joseph Hyman appeals from a denial of a motion for

a new trial based upon newly discovered evidence.                  We affirm for
the reasons set forth in the comprehensive written opinion of

Judge Peter V. Ryan.       We add the following.

                                    I.

     Tried by jury in 1994, defendant was convicted of murder,

N.J.S.A. 2C:11-3(a)(1) and (2) (count one), a charge which, for

purposes of sentencing was merged with possession of a weapon for

unlawful purpose, N.J.S.A. 2C:39-4(a) (count three).            Defendant

was also convicted of unlawful possession of a weapon, N.J.S.A.

2C:39-5(b) (count two).       On March 31, 1994, the judge imposed a

thirty-one year term of incarceration with a minimum of thirty

years parole ineligibility on count one and a concurrent term of

five years imprisonment on count two.

     On June 6, 1994, defendant filed a notice of appeal.                We

affirmed defendant's conviction and sentence.        State v. Hyman, No.

5160-93 (App. Div. Sept. 19, 1995).           Seven months later, the

Supreme   Court   denied    defendant's   petition   for   certification.

State v. Hyman, 143 N.J. 325 (1996).

     Defendant then filed a petition for post-conviction relief

(PCR) which was denied.       In an opinion dated April 26, 1999, we

affirmed the denial of the PCR, State v. Hyman, No. 3407-97 (App.

Div. April 26, 1999), and the Supreme Court denied certification

five months later.     State v. Hyman, 162 N.J. 131 (1999).



                                    2                             A-4785-14T2
     On January 21, 2000, defendant petitioned for writ of habeas

corpus before the United States District Court, which was denied

without issuing a certificate of appealability.         The United States

Court of Appeals for the Third Circuit denied defendant's request

for a certificate three months later due to defendant's failure

to show a denial of constitutional rights pursuant to 28 U.S.C. §

2253(c)(2).

     Defendant filed a second PCR which was denied in July 2002.

We affirmed the denial on April 15, 2003.          State v. Hyman, No. A-

2455-02 (App. Div. Dec. 5, 2003).            Defendant's petition for

certification was denied.     State v. Hyman, 179 N.J. 311 (2004).

                                  II.

     In September 2013, twenty one years after his conviction,

defendant filed a motion for a new trial based upon "information

[defendant] had received about the criminal background of the

chief   witness   against   [defendant],    Gene   Barclay."   Defendant

argued this newly discovered evidence reveals the State violated

the Brady requirements by failing to disclose to defendant the

full criminal history of Barclay.          On April 6, 2015, the judge

issued a written decision that denied the motion predicated on the

factual legal analysis delineated.      This appeal followed.

     Defendant argues the following point on appeal.



                                   3                              A-4785-14T2
                                  POINT I

            THE COURT BELOW ERRED IN DENYING DEFENDANT'S
            MOTION FOR A NEW TRIAL BASED ON NEWLY
            DISCOVERED EVIDENCE [].

     In order for newly discovered evidence to warrant a new trial,

the evidence must be "(1) material to the issue and not merely

cumulative or impeaching or contradictory; (2) discovered since

the trial and not discoverable by reasonable diligence beforehand;

and (3) of the sort that would probably change the jury's verdict

if a new trial were granted."       State v. Carter, 85 N.J. 300, 314

(1981).    All three prongs must be satisfied before a new trial is

granted.    State v. Ways, 180 N.J. 171, 187 (2004).         A defendant

has the burden to establish each prong is met.          State v. Smith,

29 N.J. 561, 573, cert. denied, 361 U.S. 861, 80 S. Ct. 120, 4 L.

Ed. 2d 103 (1959).

     Defendant    argues   that   the    State's   failure   to   disclose

exculpatory evidence in the form of a partial prior record of a

witness, Gene Barclay, was a due process violation under Brady v.

Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d. 215 (1963).

In order to establish a Brady violation, a defendant must show:

the prosecutor failed to disclose the evidence, the evidence was

of a favorable character to the defendant, and the evidence was

material.    State v. Parsons, 341 N.J. Super. 448, 454 (App. Div.

2001) (internal citations omitted).         A Brady violation therefore

                                     4                             A-4785-14T2
occurs even where the evidence is not directly exculpatory, but

rather "upon the suppression of evidence which is reasonably

calculated to lead to evidence impugning the credibility of the

State's witnesses."    State v. Laganella, 144 N.J. Super. 268, 282

(App. Div. 1976) (citing State v. Taylor, 49 N.J. 440, 447-48

(1967); State v. Blue, 124 N.J. Super. 276 (App. Div. 1973)).

      At the outset, we note that the judge held, and we agree,

that defendant's Brady claim failed on procedural grounds in that

the defendant failed to provide an affidavit attesting to the

State's failure to comply with discovery. The judge then addressed

the Carter prongs.

     Regarding the first prong of Carter relating to the material

and non-cumulative nature of the evidence, the judge found that

Barclay was asked questions on direct examination regarding his

criminal history.     Additionally, the judge noted that Barclay's

prior convictions were made available to the jury, and the jury

was instructed prior to its deliberation that Barclay's criminal

history was introduced for the limited purpose of evaluating his

credibility. The judge concluded Barclay's additional criminal

history would clearly be cumulative and solely used for the purpose

of impeachment.

     Concerning the second prong of Carter, that the evidence

could not have been discovered through reasonable diligence, the

                                  5                         A-4785-14T2
judge noted that "prior records are public records and, therefore,

readily discoverable by the defense." As such, the judge held that

defendant's claim of non-disclosure was "plainly insufficient."

     As to the third prong of Carter, which requires that the

newly discovered evidence be material and the sort that would

alter   the   verdict,    the    judge    noted       that   three    of    the    four

unreferenced convictions were disorderly persons offenses and

inadmissible per N.J.R.E. 609 and that the fourth was probably

inadmissible     as     well     (although       considered     as     potentially

admissible for purpose of the motion).                 Additionally, the judge

noted that evidence of "one more conviction would constitute

additional     fodder      for     cross-examination"           and        would     be

"cumulative."         Therefore,    the       judge   held   defendant       had   not

satisfied that prong by his failure to demonstrate that the

evidence of these convictions would have altered the verdict.

     Finally, the judge held that defendant failed to satisfy any

of the required three prongs of the Carter test, and denied the

motion for a new trial.          Ways, supra, 180 N.J. at 187.                 Having

considered the record in light of controlling principles of law,

we discern no basis to disturb the judge's decision.

     Affirmed.




                                          6                                   A-4785-14T2